Holmes, J.,
concurring in the dissent. I concur in this dissent, and particularly in respect to the commentary of Justice William B. Brown concerning the necessity of the highest court in the state to give reasonable credence to the legal principle of stare decisis. Such commentary is not only applicable to prior court interpretations of rules of procedure, but equally applicable to prior, but recent, determinations of the court concerning legislative enactments. The criteria should be that prior decisions of this court are not chiseled in stone, but yet should only be reversed or modified upon review if a sound and reasonable basis for such is presented. A contrary policy, as noted by Justice Brown, does a disservice to Ohio’s bench and bar. Here, there is an absence of a sound and reasonable basis to overrule existing Ohio case law on the issue.